Citation Nr: 1646289	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  The Veteran also submitted a written waiver of the AOJ's initial consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of VA treatment records already considered by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran initially contended that he has type II diabetes mellitus as a result of herbicide exposure from stepping foot in Vietnam.  He has also contended that he had herbicide exposure from performing his duties as a jet engine mechanic while stationed at the Takhli Royal Thai Air Force Base (AFB) in Thailand.

The record shows that the Veteran was stationed in Thailand from December 1965 to October 1966 and that he had temporary duty assignments (TDYs) to Japan in 1965 and 1966, but it not does not confirm that he set foot in Vietnam.  See June 2012 and November 2012 3101 printouts; see also August 1965 and October 1966 performance evaluations and Airman Military Record foreign service section in service personnel records (showing Veteran had TDYs to Japan from April 1965 to August 1965 and from January 1966 to March 1966).  The Veteran's service personnel records also show that he was assigned to the 355th Field Maintenance Squadron as a jet engine mechanic during those times.

The Veteran has indicated that he does not have access to any records to verify that he was in Vietnam; however, he has requested that VA review his pay records to confirm that he received a month of combat pay for a stop that his unit made in Vietnam for their plane to refuel on the way to Thailand in 1966.  In his original claim, he noted that he was unsure of the exact dates of this stop, but he later reported that it was for one day in or around February 1966.   See March 2012 original claim; June 2012 and October 2013 written statements; August 2016 Bd. Hrg. Tr. at 9-10.  In addition, the Veteran has indicated that he had routine herbicide exposure from testing aircraft engines at the Takhli Royal Thai AFB because the testing area (trim pad) was 20-50 feet from the perimeter of the base.  See, e.g., October 2014 substantive appeal and Bd. Hrg. Tr. at 5-7.  The Veteran and his representative have specifically referred to the October 1966 performance evaluation showing that he performed engine leak and trim checks and was qualified to run-up F-105 aircraft while assigned to the 355th Field Maintenance Squadron in support of his claim.  See October 2014 written submission.

The Veteran's assigned in-service duties are not listed among those currently recognized by VA for herbicide exposure at the Takhli Royal Thai AFB.  However, the Board finds that a remand is necessary to ensure that all development specified in the VA Adjudication Procedures Manual (M21-1) for verifying herbicide exposure on a factual basis in Thailand has been accomplished based on the information provided by the Veteran in this regard.  See M21-1 IV.ii.1.H.5.a-b.  The AOJ should also make an attempt to obtain any of the Veteran's available pay records from the Defense Finance and Accounting Service (DFAS) for the time period that he reported stepping foot in Vietnam.

Finally, the AOJ should secure the Veteran's complete service personnel records while the case is on remand, as they may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.  See June 2012 and November 2012 3101 printouts (requests for certain service personnel records).

2.  The AOJ should contact DFAS or any other appropriate entity to secure any available pay records verifying the Veteran's report that he received a month of combat pay for a stop that his unit made in Vietnam for their plane to refuel on the way to Thailand in 1966.

The Veteran has reported that this was a one-day stop at Da Nang Air Base in or around February 1966.  See March 2012 original claim; June 2012 and October 2013 written statements; August 2016 Bd. Hrg. Tr. at 9-10.  An October 1966 performance evaluation shows that the Veteran was TDY to Yokota Air Base in Japan from January 1966 to March 1966.
If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should review the file and conduct any necessary and outstanding development related to the Veteran's claim that he was exposed to herbicides from stepping foot in Vietnam during the refueling stop outlined in the DFAS directive above.

4.  After completing the foregoing development, the AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed herbicide exposure while assigned to the Takhli Royal Thai AFB.  His service personnel records show that he served in Thailand from December 1965 to October 1966.  He was assigned to the 355th Field Maintenance Squadron as a jet engine mechanic, and it appears that this unit was assigned to that base.

The Veteran has indicated that he had routine herbicide exposure from testing aircraft engines at the Takhli Royal Thai AFB because the testing area (trim pad) was 20-50 feet from the perimeter of the base.  See, e.g., October 2014 substantive appeal and Bd. Hrg. Tr. at 5-7.  The Veteran and his representative have specifically referred to the October 1966 performance evaluation showing that he performed engine leak and trim checks and was qualified to run-up F-105 aircraft while assigned to the 355th Field Maintenance Squadron in support of his claim.  See October 2014 written statement.

All attempts and responses should be documented in the claims file.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination and/or obtaining a VA medical opinion.

5.  The case should then be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

